Supplement to the Prospectus for the Lincoln Variable Insurance Products Trust Dated May 1, 2011 LVIP American Global Growth Fund LVIP American Global Small Capitalization Fund LVIP American Growth Fund LVIP American Growth-Income Fund LVIP American International Fund (collectively, the “Funds”) On Page 2, the following information is to be added as the second paragraph of the “Principal Risks” section of the Prospectuses for each of the Funds: Management Risk: The investment adviser to the Master Fund actively manages the Fund’s investments.Consequently, the Master Fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results.This could cause the Master Fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. On Page 5, the following information is to be added as the second bullet point in the “Principal Risks” section of the Funds’ prospectuses, with the exception of the LVIP American Growth Fund.This information is to be added as the second bullet point in the “Investment Risks” section on Page 5 of the Prospectus of the LVIP American Growth Fund: The investment adviser to the Master Fund actively manages the Fund’s investments.Consequently, the Master Fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results.This could cause the Master Fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. This Supplement is dated May 20, 2011 Please keep this Supplement with your records.
